J-A07005-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

BETH WILSON,                                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

DONALD WILSON,

                            Appellant                   No. 864 WDA 2014


                      Appeal from the Order April 28, 2014
               In the Court of Common Pleas of Allegheny County
                 Family Court at No(s): FD No. 11-007162-002


BEFORE: BENDER, P.J.E., LAZARUS, J., and MUNDY, J.

MEMORANDUM BY BENDER, P.J.E.:                          FILED MARCH 31, 2015

        Donald Wilson (Husband) appeals from the order dated April 28, 2014,

that directed that the Domestic Relations Office process a support order

consistent with Beth Wilson’s (Wife) and Husband’s Marriage Settlement

Agreement (MSA) and awarded to Wife $1,000 as a sanction.1 We affirm.
____________________________________________


1
    The trial court’s order, dated April 28, 2014, provides:

           AND NOW, to-wit, this 28th day of April, 2014, upon
        presentation and consideration of the within Second Motion to
        Enforce Settlement Agreement and for Sanctions, it is
        hereby ORDERED, ADJUDGED, and DECREED that the prayer of
        said Motion be and the same is hereby GRANTED.

        1. Domestic Relations shall immediately process the PACSES
        Order signed by the undersigned.

        2. Plaintiff Beth Wilson is awarded $1,000 as sanctions, payable
        to Paul J. Leventon & Associates, P.C., within twenty (20) days.
J-A07005-15



     The   trial court   set forth the    following factual and   procedural

background of this matter, leading up to the instant appeal:

            The parties were married on May 20, 1995. They are the
     parents of three (3) minor children. Wife filed an eight (8) count
     Complaint in Divorce on June 1, 2011. The matters of equitable
     distribution and related claims proceeded in the normal course,
     including the filing of inventories, engaging in discovery, and
     attending conciliations. A pre-trial conference was scheduled on
     November 26, 2013, during which the parties reached a
     settlement of their economic claims.

           The case history relevant to the within appeal commenced
     at an October 1, 2013 conciliation, wherein this Court, by
     Consent Interim Order, modified Husband's unallocated child
     support and APL obligation. The support order was reduced to
     eliminate the mortgage deviation Husband had been paying,
     because the marital home had been sold.3           Husband had
     previously filed a modification petition and the Order further
     provided that his claim for retroactivity was “. .. preserved to
     equitable distribution, and this Order shall be interim until
     addressed at equitable distribution.”
           3
            The new APL and child support order was unallocated in
           the amount of $3,100/month.

           At the subsequent November 26, 2013 pre-trial
     conference, the parties reached a global settlement of their
     economic claims. They consented to an Order that date which
     contained the terms of their settlement, and provided that Wife's
     counsel was to prepare a marriage settlement agreement or final
     equitable distribution order that would incorporate those terms.
     The settlement provided, inter alia, that Wife would receive
     $1,200/month in alimony from December 1, 2013 through
     November 30, 2015. Thereafter, alimony would be reduced to
     $800/month through November 30, 2017. No reference was
     made to Husband's claim for a retroactive mortgage deviation
     credit.

          Wife's counsel subsequently prepared and forwarded to
     Husband's counsel, proposed MSA and PACSES Orders. The
     PACSES    Order   provided  for   unallocated  support  of


                                    -2-
J-A07005-15


     $2,892/month, which included the $1,200/month in alimony per
     the MSA. Husband's attorney requested some minor changes,
     including the elimination of all child support language from the
     MSA since the parties were also executing a PACSES Order. No
     mention was made of Husband's mortgage deviation credit and
     no objections were made regarding the amounts of child support
     or alimony. Wife's counsel accommodated Husband's requests,
     including the removal of the child support provisions from the
     MSA.      By e-mail of January 2, 2014, Husband's counsel
     acknowledged receipt of the revised Orders and indicated that
     his client would be executing them.

            On January 17, 2014, Husband's attorney returned the
     MSA, executed by his client.        Husband's attorney advised,
     however, that he was retaining the original PACSES Order, and
     suggested that he and Wife's counsel process the Order through
     screening together to “fully participate in the calculation of
     arrears, particularly since there needs to be some credit for the
     mortgage deviation that was contemplated at (the) last
     conciliation.” Wife executed the MSA, and the same was entered
     by this Court on February 3, 2014.

            On April 11, 2014, Husband's counsel advised Wife's
     counsel that Husband had unilaterally gone to the Domestic
     Relations Office and processed the MSA, which resulted in a
     PACSES Order being entered in the amount of the $1,200/month
     in alimony.     The new order eliminated child support in its
     entirety, and scheduled a support conference for May 13, 2014.
     Upon learning same, Wife, on April 15, 2014, presented her first
     Petition to Enforce Settlement Agreement and for Sanctions.

           This Court granted Wife’s petition and ordered that
     Domestic Relations modify, on an interim basis, Husband’s
     support to $2,892/month, unallocated, representing $1,200 for
     alimony and $1,642 for child support.              The support
     conference/hearing was cancelled, and the parties were directed
     to cooperate in processing a PACSES Order which conformed to
     the parties’ MSA. This Court deferred Wife’s request for $2,000
     as a sanction for Husband’s action in unilaterally processing an
     order which was contrary to their agreement.

          On April 16, 2014, in an effort to prepare and process a
     PACSES Order consistent with the parties’ agreement, Wife’s
     counsel consulted a Domestic Relation Officer. Wife’s counsel

                                   -3-
J-A07005-15


      then prepared and submitted a PACSES Order to Husband’s
      attorney. Receiving no response, Wife’s attorney presented a
      Second Motion to Enforce Settlement Agreement on April 28,
      2014. After argument on same, this Court granted the motion,
      entered the PACSES Order, and directed that the order be
      processed through the Domestic Relations Office. In addition,
      Wife was awarded $1,000 in attorney fee sanctions.

             Husband subsequently presented two (2) motions to this
      Court on May 9, 2014: 1. Motion to Reconsider, arguing that
      Husband had not waived his mortgage deviation credit; and 2.
      Petition to Enforce Marital Settlement Agreement, arguing that
      Wife was only entitled to a total of $1,200/month in combined
      child and spousal support until the parties were divorced. This
      Court found no merit to the motions, and denied both.

Trial Court Opinion, 7/25/14, at 1-5 (citations to the record omitted).

      Husband then filed the appeal from the April 28, 2014 order that is

now before this Court.   Husband also filed a concise statement of matters

complained of on appeal in response to the trial court’s order requesting

same. See Pa.R.A.P. 1925. In his brief, Husband sets forth the following

three issues:

            A. Whether the trial court abused its discretion and erred
      in disallowing Husband’s mortgage calculation retroactivity that
      was preserved by the trial court’s order of October 4, 2013[?]

            B. Whether the trial court abused its discretion and erred
      in denying with prejudice [Husband’s] request for a modification
      hearing in its May 9, 2014 order denying reconsideration[?]

            C.    Whether the trial court abused its discretion in
      assessing unwarranted sanctions and counsel fees without
      hearing in its April 28, 2014 order, and abused its discretion by
      denying with prejudice Appellant’s request for a hearing on
      sanction in the May 9, 2014 order denying reconsideration[?]

Husband’s brief at 4.



                                     -4-
J-A07005-15



      Before we may consider Husband’s issues, we must address Wife’s

Motion to Quash [Husband’s] Notice of Appeal. Essentially, Wife asserts that

Husband’s issues arise from two court orders that were entered on May 9,

2014, and do not arise from the April 28, 2014 order. She further points out

that Husband did not file appeals from the two May 9, 2014 orders. One of

the May 9, 2014 orders denies Husband’s Motion for Reconsideration of the

April 28, 2014 order, wherein he requested that the April 28 th order be

amended to include a mortgage expense credit to Husband through PACSES

in the amount of $1,972 and to vacate the award of counsel fees to Wife.

The other May 9, 2014 order denied Husband’s request for a hearing in

connection with his Petition to Enforce Marital Settlement Agreement that

also relates back to the April 28th order. Although we agree with Wife that

Husband’s first two issues do not arise directly from the April 28 th order, we

recognize that the May 9th orders are interrelated with that previous order.

Therefore, we refuse to quash Husband’s appeal for the reasons stated by

Wife in her Motion to Quash.

      Rather, we review this case in relation to the issues raised by Husband

and conclude that the court’s order should be affirmed.     Having examined

the certified record, the briefs of the parties, the applicable law, and the

thorough opinion authored by the Honorable Susan Evashavik DiLucente of

the Court of Common Pleas of Allegheny County, dated July 25, 2014, we

conclude   that   Judge   DiLucente’s   well-reasoned   opinion    appropriately

disposes of the issues presented by Husband on appeal.            We discern no

                                     -5-
J-A07005-15



abuse of discretion or error of law. Accordingly, we adopt Judge DiLucente’s

opinion as our own and affirm the April 28, 2014 order on that basis.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/31/2015




                                    -6-
                                                                                      Circulated 03/18/2015 02:12 PM




     IN THE COURT OF COMMON                       PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA
                                                     FAMILY DIVISION


 BETH WILSON,                                             No.:   FD 11-007162-002

                                     Plaintiff,
                                                         Superior Court No.: 864 WDA 2014
       V.


 DONALD WILSON,                                          OPINION

                                     Defendant.

                                                         BY:

                                                         Honorable Susan Evashavik DiLucente
                                                         5024 Family Law Center
                                                         440 Ross Street
                                                         Pittsburgh, PA 15219


                                                         COPIESTO:

                                                         Counsel for Plaintiff:
                                                         Paul J. Leventon, Esquire
                                                         Meri M. lannetti, Esquire
                                                         Suite # 1230, Grant Building
       CD                                                310 Grant Street
       ('-!
                                                         Pittsburgh.PA 15219
0      v:=

UJ     o..
                                                         Counsel for Defendant:
_J     L,-_,
       (''1                                              Timothy G. Uhrich, Esquire
LL     --- ;    ..                                       909 The Allegheny Building
       =.
       _____)


       _::/'
                      • ::: ',_ _l
                     -.:.-.--.)                          429 Forbes Avenue
                . ---        _J
                \:~jU~                                   Pittsburgh, PA 15219
                                                                                               Circulated 03/18/2015 02:12 PM

                                                                                         FD 1 l -007 l 62-002




    IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA
                                FAMILY DIVISION

  BETH WILSON,                                                     No.: FD 11-007162-002

                               Plaintiff,                         Superior Court No.: 864 WDA 2014

             v.
  DONALD WILSON,

                               Defendant.

                                                      OPINION

  Evashavik Dilucente,J.                                                              July 25, 2014

          The Defendant, DONALD WILSON ("Husband"), appeals from this Court's Order

 of April 28, 2014. l This Order was entered on Plaintiff, BETH WILSON's (1'Wife"), Second

 Motion to Enforce Settlement Agreement and for Sanctions. Said Order directed the

 Domestic Relations Office to immediately process a support order {PACSES Order)

 consistent with the parties Marriage Settlement Agreement ("MSA11)2, and awarded

 Wife $1,000 as sanctions. For the reasons set forth below, this Court's Order was

 appropriate and should be affirmed.

                                                   Background

         The parties were married on May 20, 1995. They are the parents of three (3)

minor children. Wife filed an eight (8) count Complaint in Divorce on June 1, 2011.

The matters of equitable distribution and related claims proceeded in the normal


l This Order was issued in Motions Court. Hence, there is no record or transcript of the proceeding.

2 The parties actually signed a Final Equitable Distribution Order, but as Wife referred lo the same as a Marriage
Settlement Agreement in her motions. this Court has utilized that term for consistency.
                                                                                              Circulated 03/18/2015 02:12 PM

                                                                                        FD l l -007162-002



   course, including the filing of inventories, engaging in discovery, and attending

   conciliations.     A pre-trial conference was scheduled on November 26, 2013, during

  which the parties reached a settlement of their economic claims.

          The case history relevant to the within appeal commenced                          at an October l.

  2013 conciliation, wherein this Court, by Consent Interim Order, modified Husband's

  unallocated       child support and APL obligation.          The support order was reduced to

  eliminate the mortgage deviation Husband had been paying, because the marital

  home had been sold.> Husband had previously filed a modification                             petition and the

 Order further provided that his claim for retroactivity was               11
                                                                                •••   preserved to equitable

 distribution, and this Order shall be interim until addressed at equitable distribution:"

 (See, Order of 10/l /13).

         At the subsequent November 26, 2013 pre-trial conference, the parties reached

 a global settlement of their economic claims. They consented to an Order that date

 which contained the terms of their settlement, and provided that Wife's counsel was

 to prepare a marriage settlement agreement or final equitable distribution order that

would incorporate those terms. The settlement provided, inter alia, that Wife would

receive $1,200/month in alimony from December l. 20 l 3 through November 30, 2015.

Thereafter, alimony would be reduced to $800/month through November 30, 2017.

(See Order of 11 /26/13, ~ 2). No reference was made to Husband's claim for a

retroactive mortgage deviation credit.




3 The new APL and child supporf order was unallocated in the amount of $3, 100/month.

                                                       2
                                                                                Circulated 03/18/2015 02:12 PM

                                                                           FD 11-007162-002




         Wife1s counsel subsequently prepared and forwarded to Husband's counsel.

 proposed MSA and PACSES Orders. The PACSES Order provided for unallocated

 support of $2,892/month, which included the $1,200/month in alimony per the MSA.

 Husband's attorney requested some minor changes, including the elimination of all

 child support language from the MSA since the parties were also executing a PACSES

 Order. No mention was made of Husband's mortgage deviation credit and no

 objections were made regarding the amounts of child support or alimony. Wife's

 counsel accommodated Husband's requests, including the removal of the child

 support provisions from the MSA. {See, Exhibit 11C" of Wife's April 15, 2014 Emergency

 Motion to Enforce Settlement Agreement and for Sanctions).              By e-mail of January 2,

 2014, Husband's counsel acknowledged              receipt of the revised Orders and indicated

that his client would be executing them.

       On January 17, 2014, Husband's attorney returned the MSA, executed by his

client. Husband's attorney advised, however, that he was retaining the original

PACSES Order, and suggested that he and Wife's counsel process the Order through

screening together to "fully participate in the calculation of arrears, particularly since

there needs to be some credit for the mortgage deviation that was contemplated at

(the) last conciliation.   ti   (See, Exhibit II D" of Wife Is April 15, 2014 Emergency Motion to

Enforce Settlement Agreement and for Sanctions).              Wife executed the MSA, and the

same was entered by this Court on February 3, 2014.

      On April 11, 2014, Husband's counsel advised Wife's counsel that Husband had

unilaterally gone to the Domestic Relations Office and processed the MSA, which


                                                   3
                                                                       Circulated 03/18/2015 02:12 PM

                                                                  FDl 1-007162-002




 resulted in a PACSES Order being entered in the amount of the $1,200 /month in

 alimony. The new order eliminated child support in its entirety, and scheduled a

 support conference for May 13, 2014. (See, Exhibit "F" of Wife's April 15, 2013 Motion

 to Enforce Settlement Agreement and for Sanctions).     Upon learning same, Wife, on

 April 15, 2014, presented her first Petition to Enforce Settlement Agreement and for

 Sanctions.

       This Court granted Wife's petition and ordered that Domestic Relations modify,

 on an interim basis, Husband's support to $2.892/month, unallocated,      representing

 $1,200 for alimony and $1,642 for child support. The support conference/hearing         was

 cancelled, and the parties were directed to cooperate in processing a PACSES Order

which conformed to the parties' MSA. This Court deferred Wife's request for $2,000 as

a sanction for Husband's action in unilaterally processing an order which was contrary

to their agreement.

      On April 16, 2014, in an effort to prepare and process a P ACSES Order consistent

with the parties' agreement. Wife's counsel consulted a Domestic Relations Officer.

Wife's counsel then prepared and submitted a PACSES Order to Husband's attorney.

Receiving no response, Wife's attorney presented a Second Motion to Enforce

Settlement Agreement on April 28, 2014. After argument on same, this Court granted

the motion, entered the PACSES Order, and directed that the Order be processed

through the Domestic Relations Office. In addition, Wife was awarded $1,000 in

attorney fee sanctions.




                                           4
                                                                                           Circulated 03/18/2015 02:12 PM

                                                                                       FD 11-007162-002




           Husband subsequently presented two (2) motions to this Court on May 9, 2014:

   1 . Motion to Reconsider, arguing that Husband had not waived his mortgage

   deviation credit; and, 2. Petition to Enforce Marital Settlement Agreement, arguing

   that Wife was only entitled to a total of $1 ,200/month in combined child and spousal

  support until the parties were divorced.              This Court found no merit to the motions, and

  denied both.

          On May 27, 2014, Husband filed a Notice of Appeal from the Order of April 28,

  2014, which is the subject of this Opinion. Pursuant to this Court's 1925(b} Order,

  Husband filed his Concise Statement of Matters Complained of on Appeal.                                 Husband

  raises the following issues:

              1. Whether the trial court abused its discretion and erred in disallowing
                 Appellant's (Husband's) mortgage calculation retroactivity that was
                 preserved by the trial court's order of October 4 [sic]. 2013.4

             2. Whether the trial court abused its discretion and erred in denying with
                prejudice Appellant's (Husband's) request for a modification hearing in its
                May 9, 2014 order denying reconsideration.

             3. Whether the trial court abused its discretion in assessing unwarranted
                sanctions and counsel fees without hearing in its April 28, 2014 order, and
                abused its discretion by denying with prejudice Appellant's (Husband's)
                request for a hearing on sanctions in the May 9, 2014 order denying
                reconsideration.

                                                    Analysis

        Husband's first two issues concern his claim for a retroactive mortgage

deviation preserved pursuant to the October l, 2013 Interim Order. Husband relies on



4 The Order of Court regarding fhe issue of interim support was October l. 2013, not October 4, 2013.


                                                        5
                                                                           Circulated 03/18/2015 02:12 PM

                                                                      FD l l -007162-002




 the provision of that Order which provided that "[ol] issues, including retroactivity,

 preserved to equitable distribution as this order shall be interim until addressed at

 equitable distribution." Following the entry of that Order, this Court scheduled the

 matter for a hearing on equitable distribution and related _claims, and for a pre-trial

 conference.

        As stated, the parties reached a comprehensive settlement of their economic

 claims at the pre-trial conference.   The terms of the settlement were included in the

 Order, which further directed Wife's counsel to prepare a final MSA incorporating the

same. Husband's mortgage credit claim was not an included term. As noted earlier,

Wife's Counsel prepared the MSA, and after some minor revisions requested by

Husband, none of which pertained to his mortgage deviation credit the parties

executed the same. Pursuant to the terms of the October 1, 2013 Order, Husband's

claim was extinguished at that time, as equitable distribution was concluded.

Moreover, provision XVII of the MSA specifically provided that "[a]II other claims

pending and/or previously raised by either party, but not specifically identified and

addressed herein are dismissed."

       It is well-established that a consent order entered in an action in equity is not

considered oIeqcl determination made by the court, but is instead a binding

agreement between the parties. Osial v. Cook, 803 A.2d 209 (Pa. Super. 2002).

Likewise, judicial policies favor settlements, and it is not the role of the court to re-

evaluate such agreements.      Greentree Cinemas, Inc. v. Hakim, 432 A.2d 1039 (Pa.



                                              6
                                                                            Circulated 03/18/2015 02:12 PM

                                                                       FD l l -007162-002




 Super. 1981 ). Rather, the Court will enforce such settlements in accordance with the

 principles of contract law. Lobaugh v. Lobaugh, 753 A.2d 834 (Pa. Super. 2000).

        The law in Pennsylvania is well settled that "[w]hen the words of an agreement

 are clear and unambiguous, the intent of the parties is to be ascertained from the

 language used in the agreement, ... (citations omitted} ... which will be given its

 commonly accepted and plain meaning ... (citations omitted)."             LJL Transp., Inc. v.

 Pilot Air Freight Corp., 962 A.2d 639, 647-648 (Pa. 2009).    "When construing

 agreements involving clear and unambiguous terms, this Court need only examine

 the writing itself to give effect to the parties understanding."   (Citations omitted}. Osial,

supra. at 213.


       ln the case sub judice, Husband argues that he is entitled to credit for a

mortgage deviation, as the same was somehow preserved. His argument is contrary

to the clear and unambiguous terms of the 10/ 1 I 13 and 11 /26/ 13 Consent Orders,

and the 2/3/14 MSA. The 10/1 /13 Interim Order only preserved the claim until the time

of equitable distribution. The 11 /26/13 Order, which set forth the equitable distribution

terms, did not include the claim. Finally, the MSA did not address the claim, and

clearly and unambiguously stated that "[a]II other claims pending and/or previously

raised by either party, but not specifically identified and addressed herein are

dismissed." (Provision XVII of the February 3, 2014 Final Equitable Distribution Order of

Court by Consent}. Hence, whether such matter was an issue, Husband has waived it.

      Husband is attempting to resurrect the claim via the PACSES child support

order. That Order controls child support effective l 2/l /13 and provides for the

                                              7
                                                                              Circulated 03/18/2015 02:12 PM
                                                                         FD J .J-007162-002




 collection of alimony, as established by the MSA. Husband's mortgage deviation

 claim was extinguished on 11 /26/13. Husband cannot seek a retroactive modification

 of an Order based upon an extinguished claim. As such, his argument has no merit.

          As to the second mortgage deviation related issue, Husband contends that a

 hearing should have been schedule to address this matter. For the reasons set forth

 above, this issue is likewise meritless.

         Finally, Husband contends that this Court erred in assessing counsel fees without

 conducting     a hearing. The authority to award counsel fees is by statute, as taxable

 costs for dilatory, obdurate or vexatious conduct, and by the Court's own inherent

power to take appropriate action to ensure that the Court's business is conducted in

an orderly fashion.    A trial court has great latitude and discretion with respect to an

award of attorney fees. Scalia v. Erie Insurance Exchange, 878 A.2d 114 (Pa. Super.

2005).    "If there is support in the record for the trial court's findings of fact that the

conduct of the party was obdurate, vexatious or in bad faith," that decision will not

be disturbed on appeal. Id. at 116.         Moreover, where the facts are undisputed, an

evidentiary hearing is not required prior to an award of counsel fees pursuant to 42

Pa. C.S.A. § 2503. Wood v. Geisenhemer-Shaulis, 827 A.2d 1204 (Pa. Super. 2003),

citing Kulp v. Hrivnak, 765 A.2d 796 (Pa. Super. 2000).


         In the within matter, Husband argues that the imposition of attorney fees was

unwarranted.     However, Husband ignores the fact that his unilateral actions caused

Wife to seek Court intervention on two occasions to enforce the MSA. It is undisputed



                                                 8
                                                                        Circulated 03/18/2015 02:12 PM

                                                                    FD11~007l62-002



 that Husband, of his own volition and without his counsel's knowledge, went to the

 Domestic Relations Office and obtained a PACSES order, which suspended his child

 support. He then refused to cooperate     and comply with this Court's Order to remedy

 the same. All of Husband's actions and alleged defenses thereto are contained in

the pleadings and exhibits of record. There was no need for an evidentiary hearing.

Husband's conduct was obdurate, vexatious, and constituted bad faith.

       Wife sought sanctions in the amount of $2,000 to compensate        her for attorney

fees incurred as a result of Husband's unwarranted actions.      However, this Court only

awarded her $1,000. To conduct a hearing on this issue would have constituted a

waste of judicial economy, further delay, and additional attorney fees and expenses.

       For the reasons set forth herein, this Court's Order of April 28, 2014 should be

affirmed.


                                       BY THE COURT:




                                      Susan Evashavik Dilucente




                                           9